     Case 2:16-cr-00032-BWA-JVM Document 340-3 Filed 12/30/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,                     )
                                              ) Case No. 16-32-2
       v.                                     ) Section “M”
                                              )
LOUIS AGE JR.                                 ) Judge Barry W. Ashe
LOUIS AGE III                                 )
RONALD WILSON JR                              )
KENDRICK JOHNSON                              )
STANTON GUILLORY                              )

                     LOUIS AGE JR.’S NOTICE OF HEARING
       PLEASE TAKE NOTICE that on the 23rd day of January, 2020 at 1:30pm, defendant Louis

Age Jr. will bring for hearing his Motion for Production of Jury Selection Records Pursuant to 28

U.S.C.S. 1867(F), before the Honorable Judge Barry W. Ashe, in the United States District Court

for the Eastern District of Louisiana.

Respectfully submitted,

/s/ Richard Bourke
Richard Bourke, LA #31428
Joseph Vigneri, LA #37905
Attorneys for Louis Age, Jr.
Louisiana Capital Assistance Center
636 Baronne Street
New Orleans, LA 70113
504-558-9867
504-558-0378 (fax)


                              CERTIFICATE OF SERVICE
       I hereby certify that on 12/30/19 I electronically filed the foregoing with the Clerk of Court

by using the CM/ECF system which will send a notice of electronic filing to all parties.

/s/ Richard Bourke


                                                 1
